DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (i.e., par. 0064; 0074) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 1-9), machine (claims 10-18) or article of manufacture (claims 19-20), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps that can be practically performed by mental process (e.g., observation, evaluation, judgement, and/or opinion by one or more persons monitoring another person's behavior and/or progress, such as a teacher) and certain methods of human activity (e.g., including interpersonal interactions, teaching, or following instructions between two or more people, such as a student being monitored/evaluated and teacher and/or parent performing the monitoring/evaluation and/or being notified or informed) including: receiving a filter parameter associated with a desired information attribute, wherein the filter parameter indicates that academic information having the desired information attribute is relevant to a monitoring user profile; accessing new academic information associated with an academic event; analyzing the new academic information for the desired information attribute associated with the filter parameter; identifying the desired information attribute in the new academic information; generating a notification in response to the identifying the 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., A method performed by a processor in conjunction with the judicial exception above; A system, comprising: a processor; a tangible, non-transitory memory configured to communicate with the processor, 36 70730 00800the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations in conjunction with the judicial exception above; and An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a processor of a processing machine, cause the processor to perform operations in conjunction with the judicial exception above; receiving input information from or presenting output information via a user device.  Additionally, to the extent that a “profile” is a technical aspect in the context of an observed and monitoring user profile, which is not clear, this feature is addressed below) are recited so generically (no details whatsoever beyond identifying them by name in conjunction with the claimed result to be achieved) that individually and in combination they represent no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general purpose computer. as evidenced by paragraph 0066 and 0071 of the Applicant’s Specification, disclosing a “general purpose digital computers or similar” for performing the various embodiments. The Applicant’s Specification expressly describes at least some of the steps defining the invention as capable of being accomplished either manually or automatically (par. 0063) thus illustrating the claimed computer constructs merely limit the judicial exception to a field of use, not a technical improvement.  Moreover, the Applicant’s Specification further states “it is not necessary for a device or method to address each and every problem sought to be solved by the present disclosure, for it to be encompassed by the present claims” (par. 0077), further illustrating that the claimed invention is not rooted in computer technology.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components in claims 1-20 does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Moreover, implementing a user device to receive input and produce output amounts to insignificant pre and post solution activity, as it is generically recited to merely collect 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided under Prong 2 analysis above, the additional elements do not amount to a particular machine or technical improvement based on the generic nature in which they are recited.  Moreover, Applicant’s specification describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a), including merely defining the invention as implemented by a “general-purpose process” (par. 0066; 0071) and capable of being performed either manually or automatically (par. 0063).  Moreover, The Applicant’s Specification further states “it is not necessary for a device or method to address each and every problem sought to be solved by the present disclosure, for it to be encompassed by the present claims” (par. 0077), further illustrating that the claimed invention is not rooted in computer technology.  The addition of these identified additional elements describing a computer system in conjunction with the abstract idea amount to mere automation of a manual process, based on the lack of technical detail and instead merely identifying them at a high level of generality, which the courts have held to be insufficient in showing an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application).  Additionally, to the extent that defining the various steps as performed by or with an observed or monitoring user profile is a technical feature, it amounts to storing and retrieving information in memory, which the courts have held to be a well-understood, routine and conventional function of a computer.  see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Lastly, receiving and outputting information via a user device, without any further detail as is the case in the present claims, is akin to gathering and analyzing information using conventional techniques and displaying the result, which the courts have held to be insufficient in showing an improvement in technology.  See TLI Communications LLC v. AV Auto. LLC, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, as well as insignificant pre or post solution activity, as the user device is generically recited for receiving input or providing output, and thus does not represent an improvement in display technologies.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-20 are not directed to patent eligible subject matter.
Claim Rejections – 35 USC 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by AUGUSTO (US 2016/0148515).  
Regarding claim 1, 10 and 19, AUGUSTO teaches a method; a system, comprising: a processor; a tangible, non-transitory memory configured to communicate with the processor, 36 70730 00800the 
Regarding claim 2 and 11, AUGUSTO further teaches wherein the filter parameter is received from the monitoring user profile, wherein the monitoring user profile is associated with an observed user profile, and wherein the new academic information is associated with the observed user profile (par. 0055-0057 and 0059-0060: identifier provided in request from parent device, administrator device and/or a teacher device for a particular student, and the subsequent information associated with the data record is associated with said particular student).
Regarding claim 3 and 12, AUGUSTO further teaches linking, by the processor, the monitoring user profile and the observed user profile such that the monitoring user profile has access to information associated with the observed user profile (par. 0055-0057 and 0059-0060: user associated with parent device, administrator device and/or a teacher device has access to and is thus also associated with the particular student).
Regarding claim 4 and 13, AUGUSTO further teaches associating, by the processor, the new academic information comprising the desired information attribute with the monitoring user profile, such that the new academic information comprising the desired information attribute is available in the monitoring user profile (par. 0055-0057 and 0059-0060: user associated with parent device, administrator device and/or a teacher device has access to and is also associated with the retrieved data records associated with the particular student and generated report associated with the particular student).
Regarding claim 5, 14 and 20, AUGUSTO further teaches receiving, by the processor, a selection of the notification presented on the user device; presenting, by the processor, the new academic information comprising the desired information attribute on the user device associated with the monitoring user profile in response to the receiving the selection of the notification (par. 0059-0060: the received information presented to parent device, administrator device and/or a teacher device is based on a selection of a desired type/format, such as a generated data record, a generated report, and/or analytics data displayed to the end user).
Regarding claim 6 and 15, AUGUSTO further teaches wherein the notification comprises at least one of the filter parameter, the desired information attribute, the new academic information, or a 
Regarding claim 7 and 16, AUGUSTO further teaches wherein the notification comprises the text representing at least one of the filter parameter, the desired information attribute, or the new academic information associated with the academic event, wherein the text comprises a summary of the new academic information comprising the desired information attribute (par. 0034; 0065-0067: displayed generated data record, report, and/or analytics include text in the form of a summary representing updated student information associated with the requested indicators, as illustrated by Figures 19-22.  In some examples, as provided in Figures 19-22, the data records, report, and/or analytics data is filtered such as by such as by the developmental goals and/or sub-goals of a curriculum (e.g., Common Core State Standards, the Head Start Child Development, Early Learning Framework, state-specific curriculum, and/or any other curriculum) and/or based on one or more tags, which were previously disclosed describing the one or more indicators chosen by the parent, administrator, and/or teacher device in each request.).
Regarding claim 8 and 17, AUGUSTO further teaches wherein filter parameter is associated with an academic event type, an academic event characteristic, a trend, a time lapse, or a frequency within the new academic information (par. 0033; 0041; 0057; 0065-0067; 0094: filtered by developmental goals and/or sub-goals which are a type of academic event type or characteristic.  In one embodiment goals/sub-goals are based on events, such as participating in science events for example. In other 
Regarding claim 9 and 18, AUGUSTO further teaches wherein the notification comprises a suggested action to address a problem associated with the new academic information comprising the desired information attribute (par. 0034; 0092; 0102: Retrieved data records may include notes that can improve the focus on learning by sharing learning concepts and daily activities tagged with curriculum objectives that can foster a dialogue between parent and a student or child or engage parents based on updates on their student's or child's unique learning and development.  Additionally, system includes application recommendations to assist in reinforcement or further development at home based on the current development profile for the child).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715